Citation Nr: 1745984	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-27 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a head disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and K.T.


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2015 and January 2017, the Board remanded the case to schedule the Veteran for a hearing.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the March 2017 hearing, the Veteran reported that he had been receiving treatment through VA since the 1980s; however, the claims file only contains VA treatment records dated from June 2003 to January 2010.  Thus, on remand, the AOJ should attempt to obtain any outstanding VA medical records.

In addition, a May 2010 letter from the Social Security Administration (SSA) indicates that the Veteran is in receipt of monthly disability benefits.  However, the claims file does not contain a copy of the decision granting such benefits or the records on which the decision was based, and it is unclear as to whether SSA may have considered a head or neck disorder in making that determination.  Thus, on remand, the AOJ should attempt to obtain the SSA records.

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claims.  The service treatment records are negative for any complaints, treatment, or diagnosis of a head or neck disorder, and he denied having a medical history of a head injury in a September 1980 report of medical history.  However, a September 2009 VA treatment record noted the Veteran's subsequent reported history of an in-service injury and indicated that the CT and x-ray findings led the treating physician to believe that the injury had occurred.  Nevertheless, it does not appear that the physician based that statement on consideration of the complete history of the case, as he did not address the service treatment records or other evidence in the claims file.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any head or neck disorder that may be present. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the Veteran's service in the Georgia Army National Guard and United States Army Reserve following his period of active duty from October 1973 to October 1975.  The AOJ should secure the complete service personnel and treatment records for such service.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for a head or neck disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records dated since the 1980s that have not already been associated with the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any head or neck disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current head and neck disorder is related to his military service, to include any alleged injury therein.

In rendering this opinion, the examiner should specifically consider the following: 

a) the October 1975 separation examination report noting a normal clinical evaluation of the head and neck

b) the September 1980 examination report noting a normal clinical evaluation of the head and neck

c) the September 1980 report of medical history in which the Veteran denied having any head injury

d) the June 2003 VA treatment record noting a history of neck pain for two years

e) the January 2008 VA treatment record noting his report of headaches occurring once per year

f) the September 2009 VA treatment record indicating that the CT and x-ray findings led the treating physician to believe that the injury had occurred

g) the March 2017 hearing testimony

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




